Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

In reply to the Final Office Action mailed 12/8/2020, and the Advisory Action mailed on 2/16/2021, the Applicant has filed a Request for Continued Examination (RCE) on 3/5/2021. Claims 1 and 6-7 have been amended. Claim 5 has been cancelled. Claims 10-13 and 20-27 are withdrawn as being drawn to nonelected Species. Claims 1-4 and 6-27 are pending in this application.

Previous claim objection is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0262109), in view of Kang et al. (US 2017/0077447).

claim 1, Choi discloses a display apparatus (see display apparatus in Figs. 1-4I and 7A-7I) comprising:
a substrate having a display area at which a display device is located to display an image, and a non-display area around the display area, wherein the non-display area comprises a bending area bent about a bending axis (see Figs. 1-4I; “the substrate 100 of the display apparatus… is divided into a display area DA, in which a display device is provided and images are displayed, and a non-display area around the display area DA”; “The non-display area includes a bending area BA that is bent about a bending axis BAX”; para[0056]);
an encapsulation layer over the display area (see encapsulation layer 400 over display area DA in Figs. 2A-4I; para[0068]);
a touchscreen layer over the encapsulation layer and comprising a touch electrode (see “On the encapsulation layer 400, the touch screen layer 700 including a touch electrode 710”, as shown in Figs. 2A-4I; para[0069]);
a touch wire connected to the touch electrode, extending from an upper portion of the encapsulation layer, and at least partially in the bending area (see touch wire 720 in Figs. 2A-4I; para[0069]; para[0089]; “The touch electrode 710 may be connected to the touch wire 720 through which signals detected by the touch electrode 710 are transmitted“; “The touch wire 720 may extend from an upper portion of the encapsulation layer 400 to the non-display area along a side of the encapsulation );
a fan-out wire configured to apply an electric signal to the display area and at least partially disposed at the bending area (see fan-out wiring 720a and first signal wiring 213b in Figs. 2A-4I comprising the claimed fan-out wire; para[0060]; para[0063]; “The fan-out wiring 720a is in the non-display area and connected to a TFT 210 in the display area DA or the first signal wiring 213b that applies electric signals to the display device 300”; “the fan-out wiring 720a may extend from the first area 1A and be in a portion of the bending area BA, or extend across the bending area BA until the second area 2A”).
However, Choi does not appear to expressly disclose an upper organic material layer disposed between the touch wire and the fan-out wire in the bending area, wherein the touch wire and the fan-out wire are on different layers from each other in the bending area, [[and]] wherein the upper organic material layer comprises at least two layers, and the two layers are continuously disposed in the bending area, and wherein the upper organic material layer comprises a first upper organic material layer and a second upper organic material layer, and the first upper organic material layer and the second upper organic material layer are arranged in a step shape.
see layer 250, made of organic material, between “wire or line 510” (claimed touch wire) and “data line SD” (claimed fan-out wire) in first region B, the first region B being a bending region, as shown in Fig. 8; para[0048]; para[0075]-para[0076]; para[0097]-para[0098]; para[0188]; para[0190]-para[0192]), wherein the touch wire and the fan-out wire are on different layers from each other in the bending area (see the “wire or line 510” (claimed touch wire) and the “data line SD” (claimed fan-out wire) are on different layers from each other in the first region B, as shown in Fig. 8; para[0048]; para[0188]; para[0190]-para[0192]), wherein the upper organic material layer comprises at least two layers, and the two layers are continuously disposed in the bending area (see the multiple layers of layer 250 continuously disposed in the first region B as shown in annotated Fig. 8 below; see the multiple layers being at different levels as shown by the steps they form with respect to each other, based on the broadest reasonable interpretation of the claimed limitations), and wherein the upper organic material layer comprises a first upper organic material layer (see e.g. 1st layer of 250 in the first region B as shown in annotated Fig. 8 below) and a second upper organic material layer (see e.g. 2nd layer of 250 in the first region B as shown in annotated Fig. 8 below), and the first upper organic material layer and the second upper organic material layer are arranged in a step shape (see in annotated Fig. ).

    PNG
    media_image1.png
    497
    808
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Choi’s invention, with the teachings in Kang’s invention, to have an upper organic material layer disposed between the touch wire and the fan-out wire in the bending area, wherein the touch wire and the fan-out wire are on different layers from each other in the bending area, wherein the upper organic material layer comprises at least two layers, and the two layers are continuously disposed in the bending area, and wherein the upper organic material layer comprises a first upper organic material layer and a second upper organic material layer, and the first upper organic material layer and the second upper organic material layer are arranged in a step shape, for the advantage of an arrangement that absorbs stress applied to the bending area and provide flexibility, such that crack may not occur even para[0098]-para[0099]; para[0190]; para[0192]).

Regarding claim 2, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses the fan-out wire comprises a connection wire in the bending area (see 720a comprising a portion in the bending area BA as shown in Figs. 2A-4I), and an inside wire on a different layer from the connection wire (see 213b as shown in Figs. 2A-4H), and the connection wire is connected to the inside wire through a contact hole between the bending area and the display area (see connection between 720a and 213b as shown in Figs. 2A-4H), wherein the touch wire continuously extends from the upper portion of the encapsulation layer and is in the bending area (see 720 in Figs. 2A-4I; para[0069]; para[0089]).

Regarding claim 3, Choi and Kang disclose all the claim limitations as applied above (see claim 2). In addition, Choi discloses elongations of the touch wire and the connection wire are greater than an elongation of the inside wire (see elongations of 720 and 720a are greater than an elongation of 213b as shown in Figs. 2A-4D and 4F-4H).

claim 4, Choi and Kang disclose all the claim limitations as applied above (see claim 2). In addition, Choi discloses a thin film transistor in the display area (see thin film transistor (TFT) 210 in Figs. 2C-4I), the thin film transistor comprising a semiconductor layer and a gate electrode insulated from each other by a first gate insulation layer (see semiconductor layer 211 and gate electrode 213 insulated from each other by gate insulating layer 120, as shown in Figs. 2C-4I), wherein the inside wire is on a same layer as the gate electrode and comprises a same material as the gate electrode (see in Figs. 2C-2D, 4F-4H and 7B, that 213b is on a same layer as the gate electrode 213 and comprises a same material as the gate electrode 213; para[0096]; para[0181]).

Regarding claim 6, Choi and Kang disclose all the claim limitations as applied above (see -claim 1). In addition, Choi discloses a thin film transistor in the display area (see thin film transistor (TFT) 210 in Figs. 2C-4I); a planarization layer covering the thin film transistor and comprising an organic material (see planarization layer 140 comprising an organic material in Figs. 2C-4I; para[0077]); a pixel-defining layer having an opening defining an emission area on the planarization layer (see pixel defining layer 150 in Figs. 2C-4I; para[0079]).
In addition, Kang discloses a planarization layer covering a thin film transistor and comprising an organic material (see “layer 250… disposed on the inter-insulating layer 230 to cover the source electrode S and the drain ); a pixel-defining layer having an opening defining an emission area on the planarization layer (see pixel defining layer 270 in region D in Figs. 2 and 8; para[0046]; para[0078]; para[0100]-para[0101]; para[0188]); and a spacer on the pixel-defining layer (see spacer 290 in Figs. 3 and 8; para[0082]; para[0100]-para[0101]; para[0188]), wherein the upper organic material layer is physically separated from the planarization layer, the pixel-defining layer, and the spacer (see the layer 250 between the data line SD and the wire or line 510 in the first region B, is physically separated from the “layer 250… disposed on the inter-insulating layer 230 to cover the source electrode S and the drain electrode D”, the pixel defining layer 270 and the spacer 290 in region D, by not having the layer 250 disposed in the third region I, as shown Fig. 8; para[0077]; para[0108]-para[0111]; para[0116]; para[0188]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have a spacer on the pixel-defining layer, as also taught by Kang, for the advantage of effectively preventing degrading of display characteristics due to external shock by forming the spacer (para[0082]), and to have the upper organic material layer physically separated from the planarization layer, the pixel-defining layer, and the spacer, as also taught by Kang, for the advantage of blocking a path through which moisture transfers into e.g. an organic light-emitting diode OLED in the display area  (para[0108]; para[0111]; para[0116]).

Regarding claim 7, Choi and Kang disclose all the claim limitations as applied above (see claim 6). In addition, Kang discloses the first upper organic material layer comprises a same material as the pixel-defining layer, and the second upper organic material layer comprises a same material as the spacer (see layer 250, made of organic material, between the data line SD and the wire or line 510, in the first region B, as shown in Fig. 8 having a multi-layered structure; “the via layer 250 may include at least one selected from an polyacrylates resin, an epoxy resin, a phenolic resin, a polyamides resin, a polyimides resin, an unsaturated polyesters resin, a poly phenylenethers resin, a poly phenylenesulfides resin, and benzocyclobutene ("BCB")”; see the 1st layer of 250 comprising a same material as the pixel defining layer 270, and the 2nd layer of 250 comprising a same material as the spacer 290, since “Alternatively, the via layer 250, the pixel defining layer 270 and the spacer 290 may.. all include the organic material”; para[0046]; para[0048]; para[0074]-para[0077]; para[0097]-para[0098]; para[0148]-para[0152]; para[0188]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the first upper organic material layer comprises a same material as the pixel-defining layer, and the second upper organic material layer comprises a same material as the spacer, as also taught by para[0076]-para[0077]; para[0083]; para[0098]; para[0108]; para[0110]-para[0111]; para[0116]; para[0151]-para[0154]).

Regarding claim 8, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses the touchscreen layer (see e.g. the touch screen layer 700 in Figs. 2A-2B, 4A and 4C) comprises a first touch conductive layer, a first insulation layer, a second touch conductive layer, and a second insulation layer which are sequentially stacked (see first touch conductive layer 711, first insulating layer 712, second touch conductive layer 713, and second insulating layer 714 sequentially stacked, as shown in Figs. 4A and 4C).

Regarding claim 9, Choi and Kang disclose all the claim limitations as applied above (see claim 8). In addition, Choi discloses the touch wire comprises a same material as the second touch conductive layer (“the touch wire 720 may include the same material as… the second touch conductive layer 713”, as shown in Figs. 4A and 4C; para[0122]-para[0123]), the first insulation layer extends from an upper portion of the encapsulation layer to the non-display area (based on ), and an end of the first insulation layer is between the display area and the bending area (see in Figs. 4A and 4C the end of 610/712 between the display area DA and the bending area BA).

Regarding claim 14, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses a bending protection layer over the touch wire at the bending area (see Figs. 2C, 3B and 7I; e.g. bending protection layer BPL 600 over 720 at the bending area BA, by having 720 extending in the bending area BA, and the BPL 600 corresponding to at least the bending area BA; para[0069]; para[0089]; para[0112]; para[0219]).

Regarding claim 15, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses a cover layer over the touchscreen layer (para[0087]; see Figs. 2C-4I; “A cover layer 730 may be provided above the touch screen layer 700 and protect the touch screen layer 700”).

claim 16, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses the touch wire comprises a same material as the fan-out wire (para[0097]-para[0099]; since “The fan-out wiring 720a may include the same material as the touch wire 720” and “the fan-out wiring 720a may include the same material as the first signal wiring 213b”, the touch wire 720 may comprise a same material as the claimed fan-out wire (the fan-out wiring 720a and the first signal wiring 213b), and a resistivity of the touch wire is different from that of the fan-out wire (para[0097]-para[0101]; since the claimed fan-out wire comprises the fan-out wiring 720a and first signal wiring 213b and comprise the same material as the touch wire 720, when the fan-out wiring 720a and the touch wire 720 are simultaneously formed under an identical manufacturing condition (e.g. by a low-temperature layer formation process), but the first signal wiring 213b is formed by a high-temperature layer formation process, “even when the fan-out wiring 720a is formed by using the same is material as the first signal wiring 213b…, respective resistivity values and respective grain sizes may vary”, and thus, a resistivity of the touch wire 720 is different at least from that of the 213b portion of the claimed fan-out wire).

Regarding claim 17, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses an organic material layer in at least a see organic material layer 160 between the fan-out wiring 720a and the substrate 100 at the bending area BA, as shown in Figs. 2C-4H; para[0103]).

Regarding claim 18, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses an inorganic insulation layer between the substrate and the fan-out wire, wherein the inorganic insulation layer comprises an opening or a groove corresponding to the bending area (see in Fig. 2C “The buffer layer 110, the gate insulating layer 120, and the interlayer insulating layer 130, all of which include an inorganic material, may be referred to as an inorganic insulating layer” between the substrate 100 and the fan-out wiring 720a; “The inorganic insulating layer may have an opening corresponding to the bending area BA as shown in FIG. 2C”; para[0106]).

Regarding claim 19, Choi and Kang disclose all the claim limitations as applied above (see claim 1). In addition, Choi discloses a thin film transistor in the display area (see thin film transistor (TFT) 210 in Figs. 2C and 4A-4C) and comprising a semiconductor layer (see semiconductor layer 211 in Figs. 2C and 4A-4C), a gate electrode (see gate electrode 213 in Figs. 2C and 4A-4C), a source electrode (see source electrode 215a in Figs. 2C and 4A-4C), and a drain electrode (see drain electrode 215b in Figs. 2C and 4A-), wherein the touchscreen layer (see e.g. the touch screen layer 700 in Figs. 2A-2B) comprises a first touch conductive layer, a first insulation layer, and a second touch conductive layer, which are sequentially stacked (see first touch conductive layer 711, first insulating layer 712 and second touch conductive layer 713 sequentially stacked, as shown in Figs. 4A-4C), wherein the fan-out wire is formed of same material as and concurrently with the source electrode or the drain electrode (see Figs. 4B-4C; “the fan-out wiring 720a may include the same material as… the source electrode 215a, or the drain electrode 215b”; “the fan-out wiring 720a is formed at the same time as… the source electrode 215a, or the drain electrode 215b”; “if the fan-out wiring 720a is simultaneously formed with the additional conductive layer 215d by using the same material as the additional conductive layer 215d, the additional conductive layer 215d may be simultaneously formed with the source electrode layer 215a or the drain electrode 215b by using the same material as the source electrode layer 215a or the drain electrode 215b”; para[0099]; para[0105]; para[0130]), and the touch wire is formed of same material as and concurrently with at least one of the first touch conductive layer and the second touch conductive layer (see Figs. 4A-4C; “the touch wire 720 may include the same material as the first touch conductive layer 711 or the second touch conductive layer 713”; “the touch wire 720, and the touch electrode 710 may be simultaneously formed”; “As described above, the touch electrode 710 may include the first ).

Response to Arguments

Applicant's arguments filed on 2/5/2021 have been fully considered but they are not persuasive.

Regarding claim 1, the Applicant argues on page 11 of the remarks that “the cited portions of Choi and Kang,… do not disclose, teach, or suggest, “wherein the upper organic material layer comprises a first upper organic material layer and a second upper organic material layer, and the first upper organic material layer and the second upper organic material layer are arranged in a step shape”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As shown in the above rejection, in the combination, Kang discloses the upper organic material layer comprises a first upper organic material layer (see e.g. 1st layer of 250 in the first region B ) and a second upper organic material layer (see e.g. 2nd layer of 250 in the first region B as shown in annotated Fig. 8 above), and the first upper organic material layer and the second upper organic material layer are arranged in a step shape (see in annotated Fig. 8 above, the multiple layers of 250 arranged in a step shape with respect to data line SD, based on the broadest reasonable interpretation of the claimed limitations).

In addition, regarding claim 1, the Applicant argues on page 11 of the remarks that “there is no apparent reason why one of ordinary skill in the art at the time when the present application was effectively filed would have combined the disclosures of these references in such a way as to arrive at the claimed embodiment”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teachings, suggestion, or motivation to combine the references are found in the Kang references as shown in the above rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623